NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            26-MAY-2020
                                            09:32 AM



                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             LIISA BERGMANN, Plaintiff-Appellee, v.
   HAWAI#I RESIDENCY PROGRAMS, INC., Defendant-Appellant; and
       THE QUEEN'S MEDICAL CENTER, DANNY TAKANISHI, M.D.,
         SUSAN STEINEMANN, M.D., and DOE ENTITIES 1-10,
                      Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC151001268)


  ORDER APPROVING STIPULATION TO DISMISS APPEAL WITH PREJUDICE
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon consideration of the Stipulation for Dismissal of
Appeal With Prejudice (Stipulation), filed May 14, 2020, by
Defendant-Appellant Hawai#i Residency Programs, Inc., the papers
in support, and the record, it appears that (1) the appeal has
been docketed; (2) the parties stipulate to dismiss the appeal
with prejudice and bear their own attorneys' fees and costs;
(3) the Stipulation is dated and signed by counsel for all
parties appearing in the appeal; and (4) dismissal is authorized
by Hawai#i Rules of Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed with prejudice.       The parties
shall bear their own attorneys' fees and costs.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          IT IS FURTHER ORDERED that all pending motions are
dismissed.
          DATED:   Honolulu, Hawai#i, May 26, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2